Citation Nr: 0629921	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  98-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1997 and June 
2003 by the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO).


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
PTSD.    

2.  The veteran has a combined rating of 60 percent and there 
is no evidence that service-connected disabilities render the 
veteran unfit for gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2006).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2002 and April 2003, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims for service connection for PTSD and 
entitlement to TDIU, respectively.  Although the notice for 
the PTSD claim post-dated the initial adjudication, the issue 
was subsequently re-adjudicated without taint from the prior 
decisions.  Additionally, because the claims have been 
denied, any questions as to the appropriate disability rating 
or effective date are moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing VA examinations, and providing a hearing.  
Additionally, all of the 1999 Board remand requests were 
satisfied.  

PTSD
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The record includes diagnoses of a variety of psychiatric 
disorders, such as generalized anxiety disorder with 
agoraphobia, adjustment disorder, and depressive disorder, 
and three private treatment records, dating in 1997, 1999, 
and 2004, report diagnoses of PTSD.  VA examinations in 1997, 
1999, and 2005, all failed to diagnose the veteran with PTSD, 
however, and the 1997 VA examination record reports the 
finding of "no gross psychiatric disorder."  Additionally, 
all three examination records report the explicit findings of 
no symptoms warranting a PTSD diagnosis.  The 1999 
examination record also reports the examiners' findings that 
the veteran had a "very strong histrionic personality that 
contributed to the manifestations of his symptoms."  

Although the record does include past diagnoses of PTSD, the 
countervailing evidence (of no PTSD) outweighs, and mandates 
the finding that the veteran does not have PTSD.  The VA 
examination findings were all made after consideration of all 
the evidence of record, whereas the private diagnoses contain 
no similar indication, and the 2004 private diagnosis 
explicitly states that it is based on the veteran's history.  
Additionally, the most recent examination record, the 2005 VA 
examination, reports no finding of PTSD.  Based on the VA 
examinations' negative findings of PTSD, and their review of 
the record, the veteran's claim for service connection is 
denied for lack of a current disability.  

TDIU
Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  The veteran currently has a 60 percent rating for 
status-post radical prostatectomy due to cancer of the 
prostate and a noncompensable rating for erectile 
dysfunction, with a combined rating of 60 percent.  Because 
the veteran's ratings do not total 70 percent or more, TDIU 
is only available if the veteran has been rendered 
unemployable solely due to the service-connected disabilities 
regardless of the total rating percentage currently assigned.

The evidence of record does not indicate that TDIU based on 
extraschedular consideration is warranted.  The evidence of 
record shows the veteran worked as a messenger from 1983 to 
1995.  In April 1995, the veteran was awarded Social Security 
Administration disability based on the finding of an 
inability to perform any substantial gainful activity due to 
schizophrenia, depression, anxiety related disorders, and a 
herniated nucleus pulposus.  The veteran is not service-
connected for any of these disorders, however, and there is 
no evidence that the veteran's service-connected status-post 
prostatectomy, which occurred in 2001, impairs his ability to 
work. 

Records from 2002 and 2003 report findings of urinary 
incontinence, with the history of changing pads 4 to 5 times 
a day, when drinking and "only some continence when 
supine."  In October 2003, the veteran was provided an 
artifical urinary sphincter, and subsequent records report 
histories of minimal or no urinary problems.  

There are no findings of record that the veteran is unable to 
have gainful employment due to his status-post prostatectomy.  
Although the veteran is currently unemployed, and has been 
declared unfit for gainful employment by the Social Security 
Administration, that finding was based on non-service 
connected disabilities.  Because there is no evidence that 
the veteran's inability to have gainful employment is related 
to his service-connected disabilities, an extraschedular 
rating is not warranted.  


ORDER

Service connection for PTSD is denied.

TDIU is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


